[Cite as State v. Skidmore, 2017-Ohio-7031.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO                                  :    JUDGES:
                                               :    Hon. W. Scott Gwin, P.J.
        Plaintiff - Appellee                   :    Hon. John W. Wise, J.
                                               :    Hon. Craig R. Baldwin, J.
-vs-                                           :
                                               :
MICHAEL SKIDMORE                               :    Case No. 16CA80
                                               :
        Defendant - Appellant                  :    OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Richland County
                                                    Court of Common Pleas, Case No.
                                                    2015 CR 0664 R




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   July 31, 2017




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

GARY BISHOP                                         WILLIAM NORMAN
Richland County Prosecuting Attorney                11509 Lorain Ave.
                                                    Cleveland, Ohio 44111
By: BRAD L. TAMMARO
Senior Assistant Attorney General
Special Prosecuting Attorney
150 E. Gay Street, 16th Fl.
Columbus, Ohio 43215
Richland County, Case No. 16CA80                                                  2

Baldwin, J.

       {¶1}    Appellant Michael Skidmore appeals a judgment of the Richland County

Common Pleas Court convicting him of two counts of assault (R.C. 2903.13), inducing

panic (R.C. 2917.31), and obstructing official business (R.C. 2921.31) and sentencing

him to an aggregate term of incarceration of 16 months.

                            STATEMENT OF THE FACTS AND CASE

       {¶2}    On May 13, 2015, Dave Leitenberger, head of Courthouse Security for

Richland County, was notified that someone was filming office personnel in the Clerk of

Court’s office, making them nervous. He went with another Court Security Officer (CSO)

to the clerk’s office to investigate.

       {¶3}    When they arrived, they observed a man at the clerk’s window and appellant

standing off to his left holding a go-pro camera. Leitenberger asked appellant for his

name and asked what he was doing, but appellant did not respond. He asked appellant

to stop filming, and appellant failed to respond. Leitenberger placed himself between

appellant and the window and touched appellant’s shoulder. Appellant asked for his

name and badge number. Leitenberger told appellant his name and that he was the head

of court security. CSO Mayer told Leitenberger that he would wait with the men until the

documents they had requested were produced, and Leitenberger left the area.

       {¶4}    Appellant requested a meeting with Captain James Sweat of the Richland

County Sheriff’s Department. The meeting took place on May 26, 2015. Appellant told

Cpt. Sweat that he was in an official capacity as a reporter or news media. Appellant

asked questions concerning the training, policies and procedures of courthouse security.

Regarding the incident of May 13, 2015, appellant told Cpt. Sweat that security had no
Richland County, Case No. 16CA80                                                   3


right to ask him to leave or to stop recording, and they had no right to contact a deputy.

He further indicated that he had been assaulted by courthouse security personnel. Cpt.

Sweat noted that nothing on the video of the May 13, 2015 incident demonstrated an

assault, but if appellant felt he had been assaulted he could file a police report.

Throughout the meeting, appellant referred to courthouse security as “nameless thugs

with guns.” He asked Cpt. Sweat how the deputies would respond if they received a call

that security personnel had been disarmed, rendered unconscious, and placed in

handcuffs. When asked who would disarm and handcuff security personnel, appellant

responded that it would be the citizens of Richland County, who are the employers of

security personnel.

      {¶5}   Appellant was part of a group of people who attended a meeting of the

Richland County Commissioners on July 9, 2015. A woman in the group pointed out that

one of the employees in the room had turned her identification badge around.           The

employee stated that the badge flipped over on its own, and turned it around so that her

name was visible. Appellant, who was recording the meeting with a camera which was

attached to a lanyard around his neck, approached the employee, leaned between her

laptop and her body, and photographed her badge at close range. The employee told

appellant that his behavior was inappropriate. Although the employee did not recall

appellant touching her, one of the commissioners believed appellant had touched the

employee.    Commissioner Marilyn John became upset, and told appellant it was

inappropriate that he touched a staff member. Appellant responded that their people

have been touching members of the public, which is also inappropriate. An employee

then left the meeting to summon court security.
Richland County, Case No. 16CA80                                                       4


       {¶6}   Security guards Tim Norris and Charles Kochis entered the room. Appellant

was seated in a chair, holding his camera out. Norris approached appellant and grabbed

the camera. Appellant began punching Norris, driving him into a chair against the wall.

As the scuffle continued, Norris’s gun fired. Kochis pulled appellant off Norris, and

appellant punched Kochis, bit him on the cheek, and poked him in the eyes.

       {¶7}   As a result of the incident, Norris had a split lip, severe bruising and swelling

on his face and jaw, and a laceration above his eye. The contusion of his eye resulted in

a tear and breaking away of the retina. Kochis suffered injuries to his left elbow and

forearm, lacerations around his right eye, and a bite to his face.

       {¶8}   Appellant was indicted by the Richland County Grand Jury with two counts

of felonious assault, two counts of assault, one count of inducing panic, and one count of

obstructing official business. The case proceeded to jury trial.

       {¶9}   At trial, appellant presented the testimony of several witnesses who were

present at the meeting.     These witnesses testified that Norris grabbed the camera

forcefully and yanked the camera while the camera was attached to a lanyard around

appellant’s neck. He further presented the testimony of an expert witness who testified

that Norris’s approach was aggressive and antagonizing, and Norris made a direct grab

to the collar area in grabbing for the camera. Appellant requested a jury instruction on

self-defense, which was denied by the trial court.

       {¶10} The jury found appellant not guilty of the two counts of felonious assault,

but guilty of the remaining charges. He was sentenced to an aggregate term of sixteen

months incarceration.

       {¶11} Appellant assigns a single error on appeal:
Richland County, Case No. 16CA80                                                      5


        {¶12} “THE COURT BELOW ABUSED ITS DISCRETION IN FINDING THAT

APPELLANT WAS NOT ENTITLED TO A SELF-DEFENSE INSTRUCTION WHERE

THE RECORD CONTAINS VIDEO, TESTIMONIAL, AND EXPERT EVIDENCE

DEMONSTRATING THAT DEFENDANT REACTED WITH NON-DEADLY FORCE TO

UNLAWFUL TOUCHING AND FORCE OF ANOTHER.”

       {¶13} Appellant argues that the court erred in failing to instruct the jury on the

affirmative defense of self-defense upon his timely request.

       {¶14} A trial court must instruct the jury on self-defense only when the defendant

presents sufficient evidence at trial to warrant such an instruction. See State v. Robinson,

47 Ohio St.2d 103, 110–113, 351 N.E.2d 88 (1976). The trial court should view this

evidence in the light most favorable to the defendant and determine, if the evidence is

believed, whether it would permit a finding of reasonable doubt as to guilt under the legal

test for self-defense. Id. When reviewing a court's refusal to give a requested jury

instruction, an appellate court considers whether the trial court's refusal to give a

requested instruction was an abuse of discretion under the facts and circumstances of

the case. State v. Wolons, 44 Ohio St.3d 64, 541 N.E.2d 443(1989).

       {¶15} To establish self-defense in the use of non-deadly force, the accused must

show that: 1) he was not at fault in creating the situation giving rise to the altercation; 2)

the accused had reasonable grounds to believe and an honest belief, even though

mistaken, that some force was necessary to defend himself against the imminent use of

unlawful force; and 3) the force used was not likely to cause death or great bodily harm.

State v. Hoopingarner, 5th Dist. Tuscarawas No.2010AP 07 00022, 2010–Ohio–6490, ¶

31, State v. Medlock, 5th Dist. Stark No. 2014CA00007, 2014-Ohio-3466, ¶13.
Richland County, Case No. 16CA80                                                       6


          {¶16} As to the degree of force that is permitted, the defendant is privileged to use

the amount of force that is reasonably necessary to repel the attack. State v. Williford, 49

Ohio St. 3d 247, 551 N.E.2d 1279 (1990). However, if the amount of force used is so

disproportionate that it shows an “unreasonable purpose to injure,” the defense of self-

defense is unavailable. State v. Macklin, 8th Dist. Cuyahoga No. 94482, 2011-Ohio-87,

¶27.

          {¶17} In the instant case, the video and testimony demonstrate that upon entering

the room, Norris immediately approached appellant and grabbed the camera, which

appellant was holding out with one hand. The camera was hanging around appellant’s

neck on a lanyard. Assuming arguendo that the evidence demonstrated that appellant

had reasonable grounds to believe some force was necessary to defend himself against

the imminent use of force, the force used in the instant case was so disproportionate to

the force used by Norris in grabbing the camera, as to show an unreasonable purpose to

injure.

          {¶18} Norris made no move to punch or harm appellant, yet appellant responded

with a flurry of punches, pushing Norris into a chair against the wall. Charles Moran, a

special agent for the Ohio Attorney General’s office for the Bureau of Criminal

Investigation, testified based on his analysis of the video that during the first three

seconds from the start of the attack until Norris created a separation between them,

appellant struck Norris eight times, and Norris struck appellant zero times. Tr. 250.

Appellant then closed the gap between them, and in the next two seconds before Norris’s

gun fired, appellant struck Norris four times, and Norris again failed to strike appellant.

From the point of the muzzle flash of Norris’s gun until appellant was pulled off Norris by
Richland County, Case No. 16CA80                                                    7


Kochis, he struck Norris another ten times.    Appellant then turned on Kochis, punching

him eight times in three seconds and biting him on the cheek. Based on the evidence,

the court did not abuse its discretion in denying appellant’s request for a jury instruction

on self-defense.

       {¶19} The assignment of error is overruled. The judgment of the Richland County

Common Pleas Court is affirmed. Costs are assessed to appellant.

By: Baldwin, J.

Gwin, P.J. and

John Wise, J. concur.